 

VALIDITY GUARANTEE

 

VALIDITY GUARANTEE dated as of October 17, 2012 (this “Validity Guarantee”), by
[name of individual], an individual with his address as set forth on the
signature page hereto (“Guarantor”) in favor of STAR FUNDING, INC., a New York
corporation (“Star Funding”).

 

WITNESSETH:

 

WHEREAS, BOLDFACE GROUP, INC. with its principal office located at 1309 Pico
Blvd, Suite A, Santa Monica, CA 90405 (the “Company”) and Star Funding are
entering into a Supply Agreement and a Factoring Agreement, each dated as of the
date hereof (each, as may be amended, supplemented, restated or otherwise
modified from time to time, a “Star Agreement” and collectively the “Star
Agreements”), pursuant to which Star Funding will supply certain goods to the
Company (“Goods”) and purchase certain accounts receivable billed to customers
of the Company (“Accounts Receivable”) on the basis of, and in reliance upon,
the representations, warranties and covenants of the Company contained in the
Star Agreements; and

 

WHEREAS, Guarantor is an officer and/or a shareholder of the Company; and

 

WHEREAS, Star Funding will not enter into the Star Agreements, nor supply Goods
or purchase Accounts Receivable pursuant thereto, unless the Guarantor has
executed and delivered this Validity Guarantee;

 

NOW, THEREFORE, in order to induce Star Funding to enter into the Star
Agreements and all documents related thereto (together, the “Transaction
Documents”), to supply Goods and purchase Accounts Receivable pursuant thereto,
and in consideration thereof and for other valuable consideration, the receipt
and sufficiency of which is hereby acknowledged, Guarantor hereby agrees with
Star Funding as follows:

 

1.          Guarantee. Subject to the limitations set forth in Section 2 below,
Guarantor hereby unconditionally and irrevocably guarantees the due and punctual
payment to Star Funding of all present and future amounts, now or at any time or
from time to time hereafter due or owing to Star Funding under or in connection
with the Factoring Agreement, the Supply Agreement, or any other Transaction
Document, whether at maturity or earlier by reason of acceleration or otherwise
to the extent of any loss, damage, cost, expense, liability, claim or other
obligation incurred by Star Funding (including attorneys’ fees and costs
reasonably incurred) arising out of or in connection with the items listed in
Section 2 below (the “Guarantor Obligations”). The Guarantor shall make payment
of the Guarantor Obligations and other amounts payable by the Guarantor
hereunder immediately upon demand therefor, in compliance with this Guarantee.
Star Funding shall not be required to seek payment or performance from the
Company or any other person or entity, prior to demanding payment of the
Guarantor Obligations from the Guarantor.

 

 

 

 

2.          Limitation. Notwithstanding anything to the contrary contained
herein, Star Funding and the Guarantor agree that Star Funding shall be entitled
to enforce this Guarantee only to the extent of any actual loss, damage, cost,
expense, liability, claim or other obligation incurred by Star Funding
(including attorneys’ fees and costs reasonably incurred) arising out of or in
connection with the following (each of the following clauses (a) through (f)
being independent and it being understood and agreed that Star Funding may
enforce this Guarantee separately under any or all of them):

 

(a)          Any representations or warranties of the Company regarding the
Accounts Receivable or its inventory, or any information provided by the Company
from time to time with respect to its inventory, Customers (as defined in the
Star Agreements), purchase orders or Accounts Receivable (including without
limitation any of the representations or warranties contained in Section 5 of
the Factoring Agreement or Section 12 of the Supply Agreement), shall prove to
be false, inaccurate or incomplete;

 

(b)          The Company shall breach any covenant or obligation it has under
the Star Agreements with respect to the management or collection of any of its
Accounts Receivable;

 

(c)          Any fraud or misrepresentation on the part of the Company in
connection with the Transaction Documents or the transactions contemplated
thereby;

 

(d)          The removal or disposal of any portion of the Collateral (as
defined in the Star Agreements) other than in the ordinary course of business
and in a manner consistent with the Transaction Documents;

 

(e)          Any interference by the Company or the Guarantor with Star
Funding’s efforts to collect the Accounts Receivable;

 

(f)          Any misappropriation of proceeds of Collateral (including without
limitation amounts collected on Accounts Receivable) by the Company or the
Guarantor, or any other intentional misconduct by the Company or the Guarantor
that impairs the Collateral or the ability of the Company to perform its
obligations to Star Funding; and

 

3.          Continuing Guarantee. This Validity Guarantee is a continuing
guaranty of the Guarantor Obligations for the duration of the term of the Star
Agreements and any renewals or extensions thereof. Payments to be made by
Guarantor hereunder may be required by Star Funding on any number of occasions
as provided in this Agreement. Payment by Guarantor shall be made to Star
Funding at Star Funding’s office on demand as Guarantor Obligations become due.

 

4.          Costs of Enforcement. The Guarantor shall pay to Star Funding
forthwith upon demand, all reasonable costs and expenses (including court costs
and legal expenses) incurred or expended by Star Funding in enforcing its rights
under this Validity Guarantee.

 

5.          Waiver of Right of Subrogation. Notwithstanding any payment or
payments made by the Guarantor hereunder, Guarantor will not exercise any rights
of Star Funding against the Company by way of contribution, subrogation,
reimbursement or indemnity, or shall have any right of recourse to any assets or
property of the Company held for the payment and performance of its Guarantor
Obligations, until such time as all Guarantor Obligations of the Company to Star
Funding are paid in full in cash and the Star Agreements are irrevocably
terminated. If any amount shall nevertheless be paid to the Guarantor, such
amount shall be held in trust for the benefit of Star Funding and shall
forthwith be paid to Star Funding to be credited and applied to the Guarantor
Obligations, whether matured or not matured. The provisions of this Section 6
shall survive termination of this Validity Guarantee.

 

2

 

 

6.          Other Waivers. Guarantor hereby assents, to the extent permitted by
law, to all the terms and conditions of the Guarantor Obligations and waives:
(a) notice of acceptance of this Validity Guarantee and all notice of the
creation, extension or accrual of any Guarantor Obligations; (b) presentment,
demand for payment, notice of dishonor and protest; (c) notice of any other
nature whatsoever; (d) any requirement of diligence or promptness on the part of
Star Funding in the enforcement of any of its rights under the provisions of any
of the Transaction Documents; (e) any requirement that Star Funding take any
action whatsoever against the Company or any other party or file any claim in
the event of the bankruptcy of the Company; or (f) failure of Star Funding to
protect, preserve or resort to any Collateral. The waivers set forth in this
section shall be effective notwithstanding the fact that the Company ceases to
exist by reason of its liquidation, merger, consolidation or otherwise.

 

7.          Consent. Guarantor hereby consents that from time to time, and
without further notice to or consent of Guarantor, Star Funding may take any or
all of the following actions without affecting the liability of Guarantor: (a)
extend, renew, modify, compromise, settle or release the Guarantor Obligations;
(b) release or compromise any liability of any party or parties with respect to
the Guarantor Obligations; (c) release its security interest in the Collateral
or exchange, surrender or otherwise deal with the Collateral as Star Funding may
determine; or (d) exercise or refrain from exercising any right or remedy of
Star Funding.

 

8.          Obligations of Guarantor Unconditional; Termination. The obligations
of Guarantor under this Validity Guarantee shall be absolute and unconditional,
irrespective of the validity, regularity or enforceability of any Guarantor
Obligation or any instrument or agreement evidencing the same or relating
thereto or any other circumstance that might otherwise constitute a defense
available to, or a discharge of, Guarantor. The obligations of Guarantor
hereunder shall be absolute and unconditional under any and all circumstances
and shall not be discharged except by complete payment or performance of the
Guarantor Obligations and the liabilities of Guarantor hereunder and shall be
joint and several with the obligations of any other party to a guarantee given
to Star Funding on behalf of the Company. This Validity Guarantee and the
obligations of Guarantor hereunder shall terminate when the Supply Agreement,
the Factoring Agreement and all other Transaction Documents have been terminated
and all obligations of the Company thereunder have been paid and performed in
full, without the need for further action by Star Funding; provided, however,
that this Guarantee shall be reinstated if any such payment or performance is
rescinded, invalidated, declared to be fraudulent or preferential or otherwise
required to be restored or returned by Star Funding for any reason, including
without limitation by reason of the insolvency, bankruptcy or reorganization of
the Company, the Guarantor or any other person.

 

9.          Notices. All notices and other communications hereunder shall be
deemed given when delivered or deposited in the mails, first class postage
prepaid (provided, however, that notices given by telegram, telex or telefax
shall be deemed given when dispatched) and if to a party hereto addressed as set
forth beneath its name at the foot hereof unless a party shall give notice of a
different address or telefax number in the manner provided herein.

 

3

 

 

10.         Survival of Guarantee. This Validity Guarantee shall inure to the
benefit of, and be binding upon, Guarantor and Star Funding and their respective
heirs, executors, administrators, successors and assigns, including any
subsequent holder or holders of any Guarantor Obligations, and the term “Star
Funding” shall include any such holder or holders whenever the context permits.

 

11.         Independent Obligation. Star Funding may proceed against Guarantor
under this Validity Guarantee without first proceeding against the Company,
against any other surety or any other person or any security held by Star
Funding and without pursuing any other remedy.

 

12.         CONSENT TO JURISDICTION. EACH PARTY HERETO IRREVOCABLY SUBMITS TO
THE JURISDICTION OF ANY NEW YORK STATE COURT SITTING IN THE BOROUGH OF
MANHATTAN, THE CITY OF NEW YORK OVER ANY SUIT, ACTION OR PROCEEDING ARISING OUT
OF OR RELATING TO THIS VALIDITY GUARANTEE. EACH PARTY IRREVOCABLY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY LAW, ANY OBJECTION WHICH IT MAY NOW OR HEREAFTER
HAVE TO THE LAYING OF THE VENUE OF ANY SUCH SUIT ACTION OR PROCEEDING BROUGHT IN
SUCH A COURT AND ANY CLAIM THAT ANY SUCH SUIT, ACTION OR PROCEEDING BROUGHT IN
SUCH A COURT HAS BEEN BROUGHT IN AN INCONVENIENT FORUM. EACH PARTY AGREES THAT A
FINAL JUDGMENT IN ANY SUCH SUIT ACTION OR PROCEEDING BROUGHT IN SUCH A COURT,
AFTER ALL APPROPRIATE APPEALS, SHALL BE CONCLUSIVE AND BINDING UPON IT.

 

13.         GOVERNING LAW. THIS VALIDITY GUARANTEE SHALL BE CONSTRUED IN
ACCORDANCE WITH AND GOVERNED BY THE LAWS OF THE STATE OF NEW YORK.

 

14.         JURY TRIAL WAIVER. THE PARTIES HERETO DO HEREBY WAIVE ANY AND ALL
RIGHT TO A TRIAL BY JURY IN ANY ACTION OR PROCEEDING ARISING OUT OF THIS
VALIDITY GUARANTEE.

 

[Remainder of page intentionally left blank; signature page follows]

  

4

 

 

[Signature page to Validity Guarantee]

 

IN WITNESS WHEREOF, the Guarantor has executed this Validity Guarantee as a
sealed instrument as of the date first above written.

 

    [name of individual]     Address for Notices:             Telephone Number:
    Telefax Number:    

 

The foregoing Validity Guarantee is hereby accepted as of the date hereof:

 

  STAR FUNDING, INC.         By: /s/ Marin Weingarten     Name: Martin
Weingarten     Title: Chief Executive Officer         Address for Notices:   237
West 37th Street, 5th Floor   New York, New York 10018   Attn: Martin Weingarten
  Telephone Number: (212) 768-9900   Telefax Number: (212) 768-9800

 

STATE OF ____________ )
                                             ): ss.:
COUNTY OF __________ )

 

On the ____ day of ________________, 2012, before me personally came
___________________ to me known, who being by me duly sworn, did depose and say
that he resides at _________________________, that he has read the foregoing
instrument and is fully familiar with the contents thereof; that he signed his
name thereto of his own free will and volition.

 

      Notary Public

 



 

 

 

Schedule of Omitted Documents in the Form of

Exhibit 10.4, Including Material Detail in

Which Such Documents Differ From Exhibit 10.4

 



 

  

The following documents do not differ in material detail from the form of
Exhibit 10.4, except with respect to the name of the individual which entered
into the agreement:

 

1. Validity Guarantee, dated as of October 17, 2012, entered into by and between
Star Funding, Inc. and Nicole Ostoya

 

2. Validity Guarantee, dated as of October 17, 2012, entered into by and between
Star Funding, Inc. and Ashumi Kothary

 

3. Validity Guarantee, dated as of October 17, 2012, entered into by and between
Star Funding, Inc. and Robin Coe-Hutshing

 



 

